           Case 3:19-cv-00948-MEM Document 1 Filed 06/03/19 Page 1 of 6



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

R. ALEXANDER ACOSTA,                          )
SECRETARY OF LABOR,                           )
UNITED STATES                                 )
DEPARTMENT OF LABOR,                          )
                                              )
      Plaintiff,                              )
                                              )
      v.                                      ) Civil Action No.
                                              )
ROCKFORD CORPORATION,                         )
                                              )
      Defendant.                              )
                                              )

                                   COMPLAINT

      Plaintiff, R. ALEXANDER ACOSTA, Secretary of Labor, United States

Department of Labor (“Plaintiff”) brings this action to enjoin ROCKFORD

CORPORATION (“Defendant”), from violating the provisions of Sections 7,

11(c), 15(a)(2), and 15(a)(5) of the Fair Labor Standards Act of 1938, as amended,

29 U.S.C. § 201, et seq. (“the Act”), and for a judgment against Defendant in the

total amount of back wage compensation found by the Court to be due to any of

the employees of Defendant pursuant to the Act and an equal amount due to the

employees of Defendant in liquidated damages.

      1.      Jurisdiction of this action is conferred upon the Court by Section 17 of

the Act, 29 U.S.C. § 217, and by 28 U.S.C. §§ 1331 and 1345.
            Case 3:19-cv-00948-MEM Document 1 Filed 06/03/19 Page 2 of 6



       2.      Defendant ROCKFORD CORPORATION is an Oregon corporation

duly registered as a foreign corporation in the Commonwealth of Pennsylvania,

with a business address of 18070 State Route 706, Montrose, PA, 18801, within

the jurisdiction of this court. Defendant is engaged in the construction of interstate

natural gas pipelines and other natural gas facilities throughout the Commonwealth

of Pennsylvania, including in Susquehanna and Bradford Counties, within the

jurisdiction of this court.

       3.      The business activities of Defendant, as described herein, are and

were related and performed through unified operation or common control for a

common business purpose and constitute an enterprise within the meaning of

Section 3(r) of the Act.

       4.      Defendant has employed and is employing employees in and about its

place of business in the activities of an enterprise engaged in commerce or in the

production of goods for commerce, including employees handling, selling, or

otherwise working on goods or materials that have been moved in or produced for

commerce. Defendant’s employees construct natural gas pipelines and facilities to

facilitate the interstate transportation and sale of natural gas. Defendant’s

employees handle materials, tools, and equipment that are shipped in interstate

commerce. The enterprise has had an annual gross volume of sales made or

business done in an amount not less than $500,000.00. Therefore, Defendant’s
            Case 3:19-cv-00948-MEM Document 1 Filed 06/03/19 Page 3 of 6



employees are employed in an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of Section 3(s)(1)(A) of the

Act.

       5.      Defendant violated the provisions of Sections 7 and 15(a)(2) of the

Act by employing its employees in an enterprise engaged in commerce or in the

production of goods for commerce for workweeks longer that those prescribed in

Section 7 of the Act without compensating said employees for employment in

excess of the prescribed hours at rates not less than one and one-half times their

regular rates. Therefore, Defendant is liable for the payment of unpaid overtime

compensation and an equal amount of liquidated damages under Section 16(c) of

the Act.

       For example: During the time period from at least March 13, 2016, through

at least October 28, 2018, Defendant failed to compensate certain of its employees

employed as welders, helpers, and operators who worked over 40 hours in a

workweek at rates not less than one and one-half times their regular rates.

Defendant failed to include additional lump sum payments to employees that

Defendant labeled as “per diems” as part of the employees’ regular rates for

purposes of calculating overtime premium pay. These payments had no relation to

any travel or work-related expenses employees’ actually incurred, but were simply

additional compensation that Defendant failed to include in employees’ regular
           Case 3:19-cv-00948-MEM Document 1 Filed 06/03/19 Page 4 of 6



rates for purposes of calculating overtime premium pay when employees worked in

excess of forty hours per workweek.

      6.      Defendant violated the provisions of Sections 11(c) and 15(a)(5) of

the Act in that Defendant failed to make, keep, and preserve adequate and accurate

records of its employees, which they maintained as prescribed by the regulations

issued and found at 29 C.F.R. Part 516.

      For example: Defendant failed to keep records of the amount and nature of

any travel or work-related expenses employees actually incurred in furtherance of

Defendant’s interests and properly reimbursable by Defendant that Defendant

excluded from employees’ regular rates. Defendant failed to keep accurate records

of employees’ regular rates of pay for purposes of calculating overtime premium

pay by excluding from their regular rates additional compensation labeled as “per

diems” that had no relation to any travel or work-related expenses employees’

actually incurred. Defendant failed to keep accurate records of employees’

overtime premium pay due for workweeks in which employees worked over forty

hours by excluding additional compensation labeled as “per diems” from

employees’ regular rates that had no relation to any travel or work-related expenses

employees actually incurred. Defendant failed to keep records of employees’ daily

shift start and stop times, and failed to keep records of employees’ full names.
        Case 3:19-cv-00948-MEM Document 1 Filed 06/03/19 Page 5 of 6



      WHEREFORE, cause having been shown, the Secretary prays for judgment

against Defendant providing the following relief:

      (1)    For an injunction issued pursuant to Section 17 of the Act

permanently enjoining and restraining Defendant, its officers, agents, servants,

employees, and those persons in active concert or participation with Defendant

who receive actual notice of any such judgment, from violating the provisions of

Sections 6, 7, 11(c), 15(a)(2) and 15(a)(5) of the Act; and

      (2)    For judgment pursuant to Section 16(c) of the Act finding Defendant

liable for unpaid overtime compensation due to certain of Defendant’s current and

former employees listed in the attached Schedule A for the period of at least March

13, 2016, through at least October 28, 2018, and for an equal amount due to certain

of Defendant’s current and former employees in liquidated damages. Additional

amounts of back wages and liquidated damages may also be owed to certain

current and former employees of Defendant listed in the attached Schedule A for

violations prior to March 13, 2016, and continuing after October 28, 2018, and

may be owed to certain current and former employees presently unknown to the

Secretary for the period covered by this Complaint; or

      (3)    In the event liquidated damages are not awarded, for an injunction

issued pursuant to Section 17 of the Act restraining Defendant, its officers, agents,

employees, and those persons in active concert or participation with Defendant,
        Case 3:19-cv-00948-MEM Document 1 Filed 06/03/19 Page 6 of 6



from withholding the amount of unpaid minimum wages and overtime

compensation found due to Defendant’s employees and prejudgment interest

computed at the underpayment rate established by the Secretary of the Treasury

pursuant to 26 U.S.C. § 6621.

      FURTHER, Plaintiff prays that this Honorable Court award costs in his

favor, and an order granting such other and further relief as may be necessary and

appropriate.


                                             Respectfully submitted,

                                             Kate S. O’Scannlain
                                             Solicitor of Labor

                                             Oscar L. Hampton III
                                             Regional Solicitor

                                             /s/ Brian P. Krier
                                             By: Brian P. Krier
                                             PA 313826
                                             Office of the Solicitor, Region III
                                             Suite 630 East, The Curtis Center
                                             170 South Independence Mall West
                                             Philadelphia, PA 19106-3306
                                             (215) 861-5141 (Phone)
                                             (215) 861-5162 (Fax)
                                             Krier.Brian@dol.gov

                                             U.S. DEPARTMENT OF LABOR

                                             Attorneys for Plaintiff
